Citation Nr: 1335536	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-28 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Erie, Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment received at University Hospitals Conneaut Medical Center from November 22 to 27, 2008.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision by the Medical Administration Service of the Department of Veterans Affairs (VA) Medical Center in Erie, Pennsylvania.

In April 2011, the Board remanded the claim to determine whether the Veteran was represented by the Jewish War Veterans of the United States, as a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, had apparently been executed in April 1995 designating this organization as the Veteran's representative.  An October 2011 letter from the VA Medical Center's Appeals Coordinator indicates that she spoke with the Veteran and he indicated that he had never contacted this group or any other organization to represent him.  The Board interprets this memorialization of a conversation with the Veteran to be a revocation of representation and will therefore consider him unrepresented on this appeal.  See 38 C.F.R. § 14.631(f)(1) (2013) (providing that "power of attorney may be revoked at any time," without requiring revocation be in writing).  

The appeal is REMANDED to the Erie VA Medical Center via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

When the veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2012).  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

The Veteran was granted a TDIU in April 1997, effective October 10, 1996.   In light of this fact, the applicable law in this case is 38 U.S.C.A. § 1728.  
38 U.S.C.A. § 1728 provides that VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

Effective October, payment or reimbursement by VA of private treatment is mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "may" in both statutes was changed to the word "shall."  In addition, the new law expands the meaning of "emergency treatment" under 38 U.S.C.A. § 1728(c) to give it the meaning indicated in 38 U.S.C.A. § 1725(f)(1).

In addition, with regard to prior authorization, the applicable regulation provides that in the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, made by the Veteran or others on his behalf is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2013). 38 C.F.R. § 17.124 (2013) provides that the claimant shall specify the amount claimed and furnish the bills or invoices, shall provide an explanation of the circumstances necessitating the use of non-VA care, and "shall furnish such other evidence or statements as are deemed necessary and requested for adjudication of the claim."

In this case, the Veteran was treated for pneumonia at the University Hospitals Conneaut Medical Center on November 18, and November 21, 2008 for pneumonia. The Veteran claims that his fiancé called the Erie VA Business office after each of these two emergency room visits and was told by an individual whose first name only was given "to just send the bills in when they come in." A VA record reflects that his fiancé called the Erie VA Medical Center on November 19, 2008 and indicated that the Veteran received emergency treatment for difficulty breathing, but no admission to the hospital was documented at this time. The caller was informed that she should send the invoices and discharge summary to the VA Medical Center. The caller was also told that this notification was not an authorization of payment by the VA Medical Center. 

According to the Veteran, he was told by the emergency room doctor to return to the emergency room for outpatient IV antibiotics for several days and did so from November 22 through November 27.  Bills from these dates reflect that the Veteran was charged for treatment on these dates. 

The November 18 and 21 bills for the emergency room treatment for pneumonia were paid by the Erie VA Medical Center as non-preauthorized reimbursement for emergency expenses.  The VA Medical Center denied the claim for reimbursement of the additional outpatient treatment on the basis that outpatient services were not preauthorized by the Erie VA Medical Center.  It did not, however, address the question of whether the Veteran met the requirements of 38 U.S.C.A. § 1728.

The Board finds that a remand is warranted for several reasons.  First, the records of the Veteran's treatment at the University Hospitals Conneaut Medical Center have not been submitted or obtained.  The Board finds that these records would be helpful, if not necessary, to determine whether the care and services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  In addition, the VA Medical Center did not address entitlement under 38 U.S.C.A. § 1728 in addition to the question of preauthorization and this theory of entitlement should be addressed on remand. The VA Medical Center should also consider whether the actions of the Veteran and his fiancé met the preauthorization requirements based on the telephone application made within 72 hours after the hour of admission

Accordingly, the case is REMANDED for the following action:

1.  All records relating to treatment of the Veteran at the University Hospitals Conneaut Medical Center from November 2008 should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of these private medical records. 

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim must be readjudicated.  Such readjudication must include consideration of 38 U.S.C.A. § 1728, in particular a determination of whether VA or other federal facilities were feasibly available and an attempt to use them beforehand would have been reasonable, and whether IV antibiotic treatments were rendered in a medical emergency of such nature that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would be hazardous to life or health.  It should also be considered whether the actions of the Veteran and his fiancé met the preauthorization requirements based on the telephone application made within 72 hours after the hour of admission. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


